Citation Nr: 1221936	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  04-40 450	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a bilateral hearing loss disability

2.  Entitlement to an effective date earlier than December 13, 2005, for a rating of 10 percent for disability of the thoracolumbar spine.  

3.  Entitlement to an effective date earlier than February 2, 2009 for a rating of 20 percent for disability of the cervical spine.

4.  Entitlement to an effective date earlier than February 2, 2009 for a rating of 10 percent for left foot metatarsalgia.

5.  Entitlement to an initial compensable rating for left elbow neuropathy.

6.  Entitlement to a rating higher than 10 percent for disability of the thoracolumbar spine.  

7.  Entitlement to a rating higher than 20 percent for disability of the cervical spine.

8.  Entitlement to a rating higher than 10 percent for left foot metatarsalgia.
REPRESENTATION

Veteran represented by:	Virginia Girard Brady, Attorney

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from November 1989 to August 1999 and from May 2000 to June 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in June 2003, November 2008, and December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2004, the Veteran withdrew his request for a hearing before the Board. 

In August 2009, the Board denied several claims, which the Veteran then appealed the United States Court of Appeals for Veterans Claims (Court).  In a decision in October 2011, the Court vacated and remanded only the claim for increase for left elbow neuropathy.  

During the pendency of the appeal, in a rating decision in April 2010, the RO increased the rating for a disability of the cervical spine disabilities from 10 percent to 20 percent, effective February 2009, the date the Veteran filed his claim with VA.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 





The reopened claim of service connection for hearing loss disability, the claim for increase and an earlier effective date for disability of thoracolumbar spine, the claim for increase and an earlier effective date for disability of the cervical spine, the claim for increase and for an earlier effective date for left foot metatarsalgia, and the claim for increase for left elbow neuropathy are REMANDED to the RO.


FINDINGS OF FACT

1.  In a rating decision in June 2000, the RO denied service connection for a bilateral hearing loss disability; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record.

2.  The additional evidence presented since the rating decision by the RO in June 2000, denying service connection for a bilateral hearing loss disability, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The rating decision in June 2000 by the RO, denying the claim of service connection for bilateral hearing loss disability, became final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  The additional evidence presented since the rating decision in June 2000 is new and material, and the claim of service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the application to reopen the claim of service connection for a bilateral hearing loss disability is resolved in the Veteran's favor and the claim itself is remanded for further development, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen the Claim of Service Connection for a Bilateral Hearing Loss Disability

Procedural History and Evidence Previously Considered

As a preliminary matter, the Board notes that the Veteran first applied for service connection for bilateral hearing loss after his first period of active duty from March 1990 to May 1999.  

In a rating decision in June 2000, the RO denied the claim of service connection for a bilateral hearing loss, because there was no evidence of that the Veteran had a bilateral hearing loss as defined by VA under 38 C.F.R. § 3.385. 

After the RO notified the Veteran of the adverse determination and of his procedural and appellate rights, the Veteran did not perfect an appeal of the adverse determination and the determination became final by operation of law.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.



The pertinent evidence of record and considered by the RO at the time of the rating decision in June 2000 is summarized as follows: 

The service treatment records establish that in November 1989 shortly before entrance, the Veteran underwent an audiological test.  The puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 15, 0, 0, 0, and 15, respectively; and in the LEFT ear, 15, 0, 5, 10, and 5, respectively.  The physical examination for the ears was normal and the Veteran gave a negative history for hearing loss or ear trouble.  

In an occupational health surveillance questionnaire dated in May 1990, the Veteran stated he had not experienced hearing loss or ear trouble.  He reported working for airlines from November 1985 to November 1989 with duties that required loading and unloading and working generally around aircraft.  Since entering the United States Coast Guard, the Veteran reported noise vibration from the engine rooms and had just started duty as an inspector of marine vessels.  

In February 1991, audiological testing showed the puretone thresholds in decibels at the tested frequencies at 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 5, 0, 0, 0, and 15, respectively; and in the LEFT ear, 5, 0, 5, 10, and 10, respectively.  

In September 1991, the Veteran sought treatment for a backed up feeling in his ears.  He also complained of a sore throat and nasal stuffiness.  The diagnosis was otis media and sinusitis.  Thereafter, the Veteran was seen frequently for sinusitis.  

In a second occupational health surveillance questionnaire, also dated in September 1991, the Veteran reported exposure to engine noise as a marine inspector.  His duties required entering confined spaces.  He also was exposed to welding and loud noise from power tools and grinders.  As to non-military noise exposure, besides firearms, he also reported riding a motorcycle for two years before entering service.  



In December 1991,  audiological testing showed the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 5, 0, 0, 0, and 10, respectively; and in the LEFT ear, 10, 5, 5, 10, and 10, respectively.  

In October 1994, the Veteran underwent sinus surgery due to recurrent sinusitis.  

In April 1995, the Veteran's hearing acuity was tested.  The puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 0, 0, 0, 10, and 5, respectively; and in the LEFT ear, 0, 0, 0, 0, and 10, respectively.  

In an undated document entitled "hearing questionnaire," the Veteran reported intermittent ringing in his ears, but he had no difficulty understanding speech and had no other symptoms.  He also reported firearm exposure from hunting and power tools, but he used hearing protection when needed including while on the job.  

In January 1997, the Veteran was treated for left otitis media.  In a separate audiological history, he reported sinusitis.  He also reported a hearing loss in his left ear.  The Veteran reported exposure to machine noise, alarms, and grinders.  
His hearing acuity was tested and puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 5, 0, 0, 5, and 10, respectively; and in the LEFT ear, 5, 0, 5, 15, and 10, respectively.  

At the separation examination in April 1999, the physical examination of the ears was normal and the results of the audiological testing were within normal limits.  The puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 15, 5, 5, 10, and 20, respectively; and in the LEFT ear, 10, 5, 10, 20, and 15, respectively.  




The Veteran underwent a VA examination in April 2000.  He reported that he noticed decreased hearing for several years.  His greatest difficulty was understanding speech with background noise or over the telephone.  He gave a history of noise exposure in service as a marine inspector to loud noises such as grinders, chippers, and sand blasters.  He wore hearing protection.  

The puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 20, 15, 10, 15, and 20, respectively; and in the LEFT ear, 20, 10, 15, 30, and 20, respectively.  The pure tone threshold average was 15 in the right ear and 16 in the left ear.  Speech discrimination was 96 percent in the right ear and 96 percent in the left ear.

In a rating decision in June 2000, the RO granted service connection for tinnitus, but denied service connection for a bilateral hearing loss disability because the Veteran have a current hearing loss disability as defined by 38 C.F.R. § 3.385.  Stated another way, at any relevant time before June 2000, none of audiological tests yielded an auditory thresholds at 40 decibels or greater, nor were three auditory thresholds at 26 decibels or greater, and the only recorded speech recognition scores were greater than 94 percent.  Thus, the Veteran's bilateral hearing was not a disability under the 38 C.F.R. § 3.385.

Current Application

Although the prior rating decision in June 2000 by the RO became final, it may nevertheless be reopened if new and material evidence is presented.  
38 U.S.C.A. §§ 5108, 7105(c).

Regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  




The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's application to reopen the claim of service connection was received in December 2005.

As the claim to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). 

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim, that is, evidence of a current bilateral hearing loss disability.

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  




The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Competency is a legal concept in determining whether evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility, that is, the probative value of the evidence once the evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (distinguishing competency and credibility of evidence).

Additional Evidence and Analysis

The additional evidence presented since the rating decision in June 2000 consists of the following:

In his second period of service, the Veteran's hearing was tested only upon separation in June 2002.  At that time, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 15, 15, 20, 15, and 25, respectively; and in the LEFT ear, 15, 15, 20, 25, and 20, respectively.  

In May 2003, on VA audiological testing, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 15, 15, 10, 20, and 25, respectively; and in the LEFT ear, 25, 15, 15, 25, and 20, respectively.  The pure tone threshold average was 18 in the right ear and 19 in the left ear.  Speech discrimination was 100 percent in the right ear and 100 percent in the left ear.







VA records and private medical records from January 2001 show that the Veteran was involved in a serious motorcycle accident.  Most of the records deal with treatment for either the residuals from the injuries from the motorcycle accident or other unrelated health problems.  A review of the records does not reveal any treatment, testing, or diagnosis of a hearing loss disability in either ear. 

In January 2005, a private physician, W. D. A., expressed the opinion that the Veteran had sensorineural hearing loss, but neither the report, nor the record include any audiometric testing or any other diagnostic basis for the opinion. 

In July 2008, the Veteran stated that his hearing loss began in service.  

Analysis

For the purpose of VA disability compensation, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 3 8 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz , and a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).  

On the basis of the service treatment records from the first period of service and the VA examination in April 2000, a hearing loss disability as defined by 38 C.F.R. § 3.385 was not affirmatively shown.  



Therefore, the RO denied service connection because the Veteran did not demonstrate a current hearing loss which may be associated with service.  

Since that time, the Veteran has had two documented hearing tests in June 2002 and in May 2003.  Neither test shows the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz at 40 decibels or greater; or auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores under the Maryland CNC Test are less than 94 percent.  While both tests are new, they are not material as they do not establish fact necessary to substantiate the claim, that is, a loss of hearing under 38 C.F.R. § 3.385.  

Therefore, the Veteran cannot reopen the claim for service connection for bilateral hearing loss based upon the two audiology tests.

To the extent the Veteran is offering his own statements that he currently has a bilateral hearing loss, the Veteran's statements are not competent evidence to show that he has a current hearing loss disability.  In other words, although the Veteran's statements are presumed credible for the limited purpose of determining whether the evidence is new and material, the Veteran's lay statements are not competent evidence to suggest that the Veteran has a current bilateral hearing loss disability under 38 C.F.R. § 3.385.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay evidence is competent if it is limited to matters that the witness actually observed and is within the realm of the witness's personal knowledge; lay witness competency is not unlimited).  Stated differently, to the extent the Veteran's lay statements suggest a hearing loss under 38 C.F.R. § 3.385, such a suggestion is beyond the competence of the Veteran.  King v. Brown, 5 Vet. App. 19 (1993).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.




By regulation, the diagnosis of hearing loss requires medical evidence to diagnosis the condition in accordance with 38 C.F.R. § 3.385, that is, a diagnosis by a licensed audiologist under testing conditions that conform to 38 C.F.R. § 3.385 and § 4. 85.  As a lay person, the Veteran is not qualified through specialized education, training, or experience to offer an opinion on a medical diagnosis.  For this reason, the Board rejects the Veteran's statement as competent evidence of a diagnosis of a bilateral hearing loss disability under 38 C.F.R. § 3.385.  

This evidence is also cumulative evidence, that is, evidence that supports evidence previously considered, namely, the Veteran's statement on his initial application for VA disability compensation, which the RO denied in June 2000 and cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).  

As to competent medical evidence establishing a current hearing loss disability under § 3.385, the Board recognizes that the Veteran argues that he should be afforded a VA examination under VA's duty to assist to determine if he has a current hearing loss disability under § 3.385.  On an application to reopen a claim based upon new and material evidence, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented, 38 C.F.R. § 3.159(c)(4)(iii).  Thus, until new and material evidence has been presented to reopen the claim of service connection for bilateral hearing loss, a VA examination and medical opinion cannot be afforded as a potential basis to reopen the claim.  

The VA records and private medical records do not relate to the reason for the previous denial of the claim, that is, evidence of a current bilateral hearing loss disability under 38 C.F.R. § 3.385, which is the unestablished fact necessary to substantiate the claim, and therefore the evidence is not new and material under 38C.F.R. § 3.156(a).  





In January 2005, however, a private physician expressed the opinion that the Veteran had sensorineural hearing loss.  

Although the opinion is not supported audiometric testing, a private physician is 
competent to provide a medical opinion.  And as the opinion relates to an unestablished fact necessary to substantiate a claim, that is, evidence of a current hearing loss disability, the absence of which was the basis for the previous denial of the claim, the private physician's opinion is new and material evidence under 38 C.F.R. § 3.156, and the claim of service connection for a bilateral hearing loss disability is reopened, but further development is needed before reaching a decision on the merits of the reopened claim.


ORDER

As new and material evidence has been presented, the claim of service connection for a bilateral hearing loss is reopened, and to this extent only, the appeal is granted.


REMAND 

On the reopened claim of service connection for a bilateral hearing loss disability, as there is competent and credible evidence of noise exposure in service and competent evidence of current sensorineural hearing loss, but as the evidence is insufficient determine whether there is a hearing loss disability under 38 C.F.R. § 3.385, further development under the duty to assist is needed.

On the claim for increase and an earlier effective date for a disability of thoracolumbar spine, the records shows that in a rating decision in June 2000 the RO granted service connection for a low back pain and assigned a noncompensable rating. 



On August 5, 2005, the Veteran's representative raised the claim of service connection for chronic mechanical thoracic back pain.  In a rating decision in November 2008, the RO granted service connection for thoracic spondylosis and included the disability in the rating for low back pain that was already service connected and assigned a 10 percent rating, effective December 13, 2005, the date the RO determined that the Veteran had filed his claim for the disability.  

Thereafter the question of an earlier effective date was developed as an earlier effective date for the 10 percent rating for the disability of thoracolumbar spine.

As the RO granted service connection for thoracic spondylosis, the Veteran's disagreement with the effective date is either a disagreement with the effective date of service connection for thoracic spondylosis or a disagreement with the 10 percent rating for the newly adjudicated disability of the thoracolumbar spine. 

If the claim is one for an earlier effective date of service connection for thoracic spondylosis, the claim was not adjudicated on that basis.   If the claim is one for an earlier effective date for the 10 percent rating for the newly adjudicated disability of the thoracolumbar spine, the question is whether there was an unadjudicated claim for increase for low back pain before December 2005, which has not been considered either.  For this reason, further due process development is needed.  As the resolution of the effective date claim may have an impact on the claim for increase for the thoracolumbar spine, a decision in the claim for increase is deferred until the effective date claim is finally adjudicated. 

On the claim for increase for left elbow neuropathy, the Board determines that a VA examination is warranted to determine the current level of severity for ulnar neuropathy of the left elbow.






On the claim for increase and an earlier effective date for disability of the cervical spine, since the Veteran was last examined by VA in February 2010, the Veteran has indicated the severity of the symptoms have increased.   A reexamination under 38 C.F.R. § 3.327 is needed to determine the current level of disability.  A decision on the claim for an earlier effective date is deferred until the claim for increase is finally adjudicated.

On the claim for increase and for an earlier effective date for left foot metatarsalgia, the disability is current rated under Diagnostic Code 5279 for metatarsalgia, but the medical evidence includes diagnoses of capsulitis, bursitis, and other foot conditions, which were not addressed on VA examinations in February 2009 and in February 2010.  As it is not clear what if any relationship there is between left foot metatarsalgia and the other left foot conditions, and as the evidence is insufficient determine the current level of left foot impairment, further development under the duty to assist is needed.  As the resolution of the claim for increase may impact on the claim for an earlier effective date, a decision on the effective date is deferred until the claim for increase is finally adjudicated. 

For the above reasons, the claims are REMANDED to the RO for the following action. 

Accordingly, the case is REMANDED for the following action:

1.  On the claim for an earlier effective date for a disability of the thoracolumbar spine, afford the Veteran's attorney the opportunity:      

i).  To submit additional argument and evidence on the question of whether the Veteran is claiming an earlier effective date of service connection for thoracic spondylosis, or, 




ii).  Whether the Veteran is claiming an earlier effective date for the 10 percent rating for the newly adjudicated disability of the thoracolumbar spine, and, if so, to submit additional argument and evidence on the question whether there was an unadjudicated claim  for increase for low back pain before 2005, which has not yet been adjudicated. 

Then adjudicate the claim as argued by the Veteran's attorney.  

If the benefit sought is denied, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

2.  Afford the Veteran a VA audiology examination to determine:

a).  Whether the Veteran has a hearing loss disability under 38 C.F.R. § 3.385, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current hearing loss disability, if shown, is etiologically related to the Veteran's noise exposure in service. 







The Veteran is competent to describe impaired hearing and his statements are deemed credible, even though impaired hearing was not affirmatively shown in service including on the separation examination in 2002. 

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot rendered because there are several potential etiologies, when the Veteran's noise exposure in service is not more likely than any other etiology related to the current hearing loss disability and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner.  

3.  Afford the Veteran a VA examination to determine the current level of impairment due to left elbow neuropathy.  The examination should include EMG and nerve conduction studies. 

The VA examiner is asked:  

i). To identify any organic changes, such as loss of reflexes, muscle atrophy, sensory disturbances, or constant pain; and whether the neurological impairment is wholly sensory or motor or mixed sensory and motor; 


ii).  Whether the neurological involvement, if any, results is either mild, moderate, or severe impairment.  

iii).  To explain the clinical significance of an EMG/NCS test in April 2002 that showed ulnar neuropathy and an EMG/NCS in October 2008 that was normal.

The Veteran's file should be made available to the VA examiner.  

4.  Afford the Veteran a VA examination to determine the current level of impairment of the cervical segment of the spine, including any objective neurological abnormalities. 

The Veteran's file should be provided to the VA examiner for review.

5.  Afford the Veteran a VA examination to determine the current level of disability associated with metatarsalgia of the left foot.  

The VA examiner is asked:  identify any other left foot condition and whether any other left foot condition is a manifestation of metatarsalgia. 

The Veteran's file should be provided to the VA examiner for review.  





6.  On completion of the foregoing, the claim of service connection for a bilateral hearing loss disability, and the claims for increase for left elbow neuropathy, for disability of the cervical spine, and for left foot metatarsalgia should be adjudicated.  If any benefit sought is denied, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


